DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
Claims 1-4 are pending, claims 2 and 4 having been withdrawn.
Claims 1 and 3 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 1 to include the recitation “wherein the electronic controller is configured to not treat the substrate in the treatment space during the cleaning process.”  Support could not be located for said recitation.  The only disclosure in the Specification regarding the controller were found in paragraphs [0055], [0070] and [0071] as follows:
[0055] A device 400 that performs a secondary drying process of the substrate "W" is provided in the second process chamber 280. In the second process chamber 280, the substrate "W", which is primarily dried in the first process chamber 260, is secondarily dried. In the second process chamber 280, the substrate "W" having remaining organic solvent is dried. In the second process chamber 280, the substrate "W" is dried by using by using a supercritical fluid. FIG. 4 is a sectional view illustrating an apparatus for drying a substrate in a second process chamber of FIG. 2, according to an embodiment. Referring to FIG. 4, the second process chamber 280 includes a high-pressure chamber 410, a body elevating member 470, a substrate support unit 440, a blocking member 450, a heating member 460, a fluid supply unit 490, a solvent supply unit 500, and a controller (not shown). 
[0070] The controller (not illustrated) controls the main robot 244, the first process chamber 260, and the second process chamber 280 such that the inner part of the high-pressure chamber 410 is cleaned by supplying a rinsing medium to the treatment space 412. In this case, the rinsing medium includes the above-described supercritical fluid and the organic solvent. The controller (not illustrated) controls the main robot 244, the first process chamber 260, and the second process chamber 280 such that the organic 
[0071] According to an embodiment, the controller (not illustrated) may clean the high-pressure chamber 410 by carrying the dummy substrate 510, which is temporarily stored in the buffer unit 220, to the first process chamber 260, supplying the organic solvent onto the dummy substrate 510 in the first process chamber 260, and carrying the dummy substrate 510 having the remaining the organic solvent into the second process chamber 280.
As can be seen from the paragraphs cited above, there does not appear to be support for the recitation that “the electronic controller is configured to not treat the substrate in the treatment space during the cleaning process.”  Applicant is requested to indicate with particularity where support for said recitation can be found in the originally filed Specification.
Claim 3 is rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2011-0077044A to Yong et al. (see translation) in view of U.S. Patent App. Pub. No. 2016/0334162 to Kim et al., U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al. and U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al.
As to claim 1, Yong discloses an apparatus comprising: a chamber having a treatment space therein (see Yong Fig. 2a and 2b, ref.#110, 120; translation paragraph [0025]); a fluid supply line connected to the chamber and configured to supply a non-polar supercritical fluid into the treatment 
While Yong discloses that a polar organic solvent, such as IPA, is a known solvent to use, to the extent that it could be argued that Yong does not explicitly disclose that the IPA is the chemical solution that is supplied in the chemical solution supply unit, it is known in the art to use IPA as the treatment solvent (see Kim paragraphs [0027], [0074]; see also Verhaverbeke paragraph [0045] and [0047] disclosing that it is known in the art that use of a polar solvent, such as IPA, is effective in helping to remove residual particles and improve drying).  It would have been obvious to one of ordinary skill in the art at the time of filing to use IPA as a chemical solution in Yong as is known in the art in order to improve removal of residual particles and improve drying as disclosed by Verhaverbeke (see Verhaverbeke paragraphs [0045] and [0047]).
While Yong and Verhaverbeke does not explicitly disclose an electronic controller to control the apparatus, use of electronic controllers to control a substrate treating apparatus is known in the art and does not provide patentable significance (see Kim paragraphs [0021]-[0022], [0100], [0112], [0133]; see also MPEP 2144.04(III)).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an electronic controller to control the apparatus and the results would have been predictable (automating).  Regarding the recitation “wherein the electronic controller is configured to not treat the substrate in the treatment space during the cleaning process,” as discussed in the 112 rejection above, support for said electronic controller being configured to not treat the substrate in the treatment space during the cleaning process could not be located in the original Specification and thus it is unknown how said electronic controller is configured to perform said action.  However, in case Applicant is able to find support for said recitation, Basceri discloses a similar processing cleaning apparatus and method wherein supercritical fluid and a polar organic solvent is used to clean the 
Regarding the recitations “a fluid supply line … configured to supply a supercritical fluid … during a cleaning process of the treatment space” and “a solvent supply line configured to, during the cleaning process of the treatment space, supply an organic solvent,” said recitations are directed to the intended use of the apparatus and do not provide structural limitations for the apparatus claim.  With respect to the intended use recitations of claim 1 (and its dependent claim below) and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Since the apparatus disclosed by Yong, Kim, Verhaverbeke and Basceri discloses all of the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2011-0077044A to Yong et al. (see translation) in view of U.S. Patent App. Pub. No. 2016/0334162 to Kim et al., U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al. and U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al. as applied to claim 1 above, and further in view of KR10-2009-0128856A to Cho (see machine translation).
Yong, Kim, Verhaverbeke and Basceri are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, while the combination of Yong, Kim, Verhaverbeke and Basceri discloses that the solvent supply unit can be a solvent supply nozzle provided independently from the chamber outside the chamber and configured to directly supply the organic solvent into the treatment space in a state that the treatment space is open (see Yong Fig. 1, 2a and 2b, ref.#152), the combination of Yong, Kim, Verhaverbeke and Basceri does not explicitly disclose that the solvent supply nozzle is configured to directly supply, from outside the chamber, the organic solvent into the treatment space. Cho discloses that the use of independent supply nozzle for supplying treatment liquid into a treatment space from outside the chamber is known in the art (see Cho Abstract, Figs. 1 and 4, ref.#141 and 241).  It would have been obvious to one of ordinary skill in the art at the time of filing to use separate nozzles that can deliver treatment liquid directly into the treatment space from outside the chamber as disclosed by Cho and the results would have been predictable (delivering treatment fluid to substrate/chamber; also discloses benefits of the nozzle remaining outside of the chamber, including preventing contamination – 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments that Yong’s machine translation is unclear as to whether IPA is disclosed as a potential solvent, an official translation of Yong has been included in this office action.  Furthermore, Yong is no longer relied upon for disclosing IPA and Kim and Verhaverbeke are relied upon for said recitation as discussed above.
Regarding Applicant’s arguments to the newly added recitation of the electronic controller configured to not treat the substrate in the treatment space during the cleaning process, as discussed in the 112 rejection above, support could not be found in the originally filed Specification for said claim recitation.  Furthermore, to the extent that said recitation can be found, Kim is relied upon for the disclosure that controllers to control the apparatus are known and not patentably significant and Basceri is relied upon as discussed above for the disclosure of not treating the substrate in the treatment space during a cleaning process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714